Affirmed and Memorandum Opinion filed November 4, 2021.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-21-00349-CV

   IN THE INTEREST OF L.A.F.S., J.E.S., JR., AND J.J.S., CHILDREN


                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-59876

                           MEMORANDUM OPINION

      Appellant, C.M., appeals a final decree signed June 2, 2021, terminating her
parental rights to the children who are the subjects of this suit. Appellant filed a
timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396 (1967), presenting a professional evaluation
of the record demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978). The Anders
procedures are applicable to an appeal from the termination of parental rights when
an appointed attorney concludes that there are no non-frivolous issues to assert on
appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004,
no pet.).

         On August 27, 2021, a copy of the record and counsel’s brief were delivered
to appellant and appellant was notified of the right to file a pro se response. See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135
S.W.3d at 329–30. More than twenty-five days have elapsed and as of this date, no
pro se response has been filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         Accordingly, the judgment of the trial court is affirmed.




                                         /s/       Jerry Zimmerer
                                                   Justice



Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                               2